     Case 2:19-cv-00400-WBV-KWR Document 67 Filed 07/02/20 Page 1 of 2




MINUTE ENTRY
VITTER, J.
JULY 2, 2020
JS10, 0:10

                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


CERTAINTEED CORPORATION                             CIVIL ACTION

VERSUS                                              NO. 19-400-WBV-KWR

DOROTHY MAYFIELD                                    SECTION: “D” (4)


           VIDEO STATUS CONFERENCE REPORT AND ORDER
      On July 2, 2019, the Court held a status conference by video with counsel for

the parties in this matter.

      Participating:

             Barbara Ormsby and Neil Lloyd
             Counsel for Plaintiff

             Erin Saucier
             Counsel for Defendant

      During the conference, the Court discussed with counsel the status of the case,

including the pending cross motions for summary judgment (R. Docs. 31 & 40), and

the upcoming bench trial scheduled for August 4, 2020.      After a discussion with

counsel, the Court issued an oral ORDER continuing without date the pre-trial

conference and the bench trial in this matter.
     Case 2:19-cv-00400-WBV-KWR Document 67 Filed 07/02/20 Page 2 of 2



      Accordingly,

      IT IS HEREBY ORDERED that the bench trial of this matter currently set

for August 4, 2020, and the pre-trial conference currently set for July 16, 2020, are

CONTINUED without date.

      IT IS FURTHER ORDERED that the pre-trial deadlines set forth in the

Amended Scheduling Order (R. Doc. 64) are also CONTINUED without date.

      New Orleans, Louisiana, July 2, 2020.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
